Citation Nr: 1302639	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for chronic low back pain with degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1977 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case. 

The Veteran's most recent VA examination for his back was conducted in August 2009, more than 3 years ago.  In a September 2009 written statement, he noted that at certain times his range of motion was limited; that he had difficulty walking up stairs, which is required in his present job; and that he was missing time from work.  In an August 2010 written statement, the Veteran's representative stated that the Veteran's condition had gotten worse and requested an examination to evaluate the current state of the Veteran's low back disability.  In light of the above, the Board concludes that a current examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The VA claims folder and electronic Virtual VA file was reviewed and revealed VA treatment records dating up to May 2010.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board notes that the Veteran reported missing time from work.  On remand, the Veteran should be asked to submit leave records or other relevant evidence from his employer showing the amount of time lost.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of any private health care providers who have recently treated his low back disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain relevant treatment records dating since May 2010 from the Milwaukee VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Ask the Veteran to submit leave records or other relevant evidence from his employer showing the amount of time lost from work due to his back disability. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of his low back pain with degenerative joint disease of the lumbar spine.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees), to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine. 

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.   Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

